Exhibit 10.1

 

Executive Employment Agreement

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
October 20, 2008, by and between ARKANOVA ENERGY CORPORATION, a Nevada
corporation (the “Company”), and GARRETT COOK, an individual and resident of
Weatherford, Texas (the “Executive”).

 

WHEREAS, the Company is in the business of locating, acquiring and exploring
natural resource mineral properties; and

 

WHEREAS, Executive has experience in the field operations of companies in the
oil & gas industry in particular; and

 

WHEREAS, the Company desires to retain the services of Executive; and

 

WHEREAS, Executive is willing to be employed by the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

1.                             Employment.  Executive is hereby employed and
engaged to serve the Company as the Chief Operations Officer of the Company, and
such additional titles as the Board of Directors of the Company shall specify
from time to time, and Executive does hereby accept, and Executive hereby agrees
to such engagement and employment.

 

2.                             Duties.  Executive’s duties shall be such duties
and responsibilities as the Company shall specify from time to time, and shall
entail those duties customarily performed by the Chief Operations Officer of a
company with a sales volume and number of employees commensurate with those of
the Company.  Executive shall diligently and faithfully execute and perform such
duties and responsibilities, subject to the general supervision and control of
the Company’s President and Chief Executive Officer.  The Company’s Board of
Directors, in their sole and absolute discretion, shall determine Executive’s
duties and responsibilities and may assign or reassign Executive to such duties
and responsibilities as it deems in the Company’s best interest.  Executive
shall devote his attention, energy, and skill to the business and affairs of the
Company.  Company recognizes that Executive is actively engaged in other
business, investments, and personal pursuits.  Executive’s duties shall include,
but shall not be limited, to the following:

 

(a)                               Hands on and management of oil & gas field
operations.

 

(b)                              Insure compliance with contracts and agreements
pertaining to the Company’s interests.

 

(c)                               Conduct and maintain a professional
relationship with all parties interacting with the Company with the utmost
regard for honesty and integrity.

 

Nothing in this Agreement shall preclude Executive from devoting reasonable
periods required for:

 

(a)                               serving as a director or member of a committee
of any organization or corporation

 

--------------------------------------------------------------------------------


 

involving no conflict of interest with the interests of the Company;

 

(b)                              serving as a consultant in his area of
expertise (in areas other than in connection with the business of the Company),
to government, industrial, and academic panels where it does not conflict with
the interests of the Company; and

 

(c)                               managing his personal investments or engaging
in any other non-competing business; provided that such activities do not
interfere with the regular performance of his duties and responsibilities under
this Agreement as determined by the Company

 

3.                             Best Efforts of Executive.  During his employment
hereunder, Executive shall, subject to the direction and supervision of the
Company’s Board of Directors, President and Chief Executive Officer, devote his
business time, best efforts, business judgment, skill, and knowledge to the
advancement of the Company’s interests and to the discharge of his duties and
responsibilities hereunder.

 

4.                             Employment Term.  This Agreement shall have a
term of one (1) year, beginning on the date hereof (the “Employment Term”). Upon
expiration of the initial Employment Term, this Agreement will automatically
renew for another one (a) year unless terminated in writing by either party no
less than sixty (60) days prior to the expiration or by either party pursuant to
Section 13.

 

5.                             Familiarization Period.  During the first 90 days
of the Employment Term, this agreement shall be considered at-will, meaning
during this period Executive may be terminated without notice. Employment is
voluntary and employees are free to resign without notice during this time
without penalty.  During this period, Executive is eligible for all applicable
benefits.  The familiarization period will allow Executive to adjust and adapt
to the job demands and the work situation, while at the same time, allowing the
Company to observe firsthand whether Executive will be able to meet the job
specifications and demands.

 

6.                             Compensation of Executive.  As compensation for
the services provided by Executive under this Paragraph, the Company shall pay
Executive an annual salary of One Hundred Twenty Thousand Dollars ($120,000.00)
to be paid in accordance with the Company’s usual payroll procedures. In
addition to the above base compensation, Executive may be eligible to receive an
annual bonus determined by the Board of Directors based on the performance of
the Company.

 

7.                             Stock Option Grant.  Effective upon the execution
of this Agreement, the Company hereby agrees to grant to the Executive an
incentive stock option (the “Option”), to acquire up to 100,000 shares of the
Company’s common stock with a per share exercise price equal to the lower of
(i) $1.25 or (ii) the minimum price per share allowable pursuant to the stock
option plan (the “Plan”) to be adopted by the Company’s compensation committee. 
An additional incentive stock option to acquire up to an additional 100,000
shares under the same terms shall be granted upon the six month anniversary of
this Agreement, provided Executive is still employed under the terms of this
Agreement at such time.  In all other respects the grant of the Options will be
subject to the terms and conditions of the Plan.

 

8.                             Benefits.  Executive shall also be entitled to
participate in any and all Company benefit plans, from time to time, in effect
for employees of the Company.  Such participation shall be subject to the terms
of the applicable plan documents and generally applicable

 

2

--------------------------------------------------------------------------------


 

Company policies.

 

9.                             Vacation, Sick Leave and Holidays.  Executive
shall be entitled to four weeks of paid vacation in accordance with Company
policies established and in effect from time to time, with such vacation to be
scheduled and taken in accordance with the Company’s standard vacation policies.
In addition, Executive shall be entitled to such sick leave and holidays at full
pay in accordance with the Company’s policies established and in effect from
time to time.

 

10.                          Business Expenses and Indemnity.  The Company shall
promptly reimburse Executive for all reasonable out-of-pocket business expenses
incurred in performing Executive’s duties and responsibilities hereunder in
accordance with the Company’s policies, provided Executive promptly furnishes to
the Company adequate records of such expenses.  Company agrees to indemnify and
hold Executive harmless from any liability, damage, or claim, including
reasonable attorneys’ fees incurred by Executive related to the Company or its
activities, provided that Company shall not be liable for any action for
Executive’s gross negligence or willful neglect.

 

11.                          Location of Executive’s Activities.  Executive’s
principal place of business in the performance of his duties and obligations
under this Agreement shall be in the Houston metropolitan area.  Notwithstanding
the preceding sentence, Executive will engage in such travel and spend such time
in other places as may be necessary or appropriate in furtherance of his duties
hereunder.

 

12.                          Confidentiality.  Executive recognizes that the
Company has and will have business affairs, products, future plans, trade
secrets, customer lists, and other vital information (collectively “Confidential
Information”) that are valuable assets of the Company.  Executive agrees that he
shall not at any time or in any manner, either directly or indirectly, divulge,
disclose, or communicate in any manner any Confidential Information to any third
party without the prior written consent of the Company’s Board of Directors. 
Executive will protect the Confidential Information and treat it as strictly
confidential.

 

13.                          Termination.   Notwithstanding any other provisions
hereof to the contrary, and except as provided in Section 5, Executive’s
employment hereunder shall terminate under the following circumstances:

 

(a)                               Voluntary Termination by Executive.  Executive
shall have the right to voluntarily terminate this Agreement and his employment
hereunder at any time during the Employment Term upon three months’ prior
written notice.

 

(b)                              Voluntary Termination by Company.  The Company
shall have the right to voluntarily terminate this Agreement and Executive’s
employment hereunder at any time during the Employment Term upon three months’
prior written notice.

 

(c)                               Termination for Cause.  The Company shall have
the right to terminate this Agreement and Executive’s employment hereunder at
any time for cause. As used in this Agreement, “cause” shall mean refusal by
Executive to implement or adhere to lawful policies or directives of the
Company’s Board of Directors or President and Chief Executive Officer, breach of
this Agreement, Executive’s conviction of a felony, other conduct of a criminal
nature that may have a material adverse impact on the Company’s reputation,
breach of fiduciary duty or the criminal misappropriation by Executive of funds
from or resources of the

 

3

--------------------------------------------------------------------------------


 

Company. Cause shall not be deemed to exist unless the Company shall have first
given Executive a written notice thereof specifying in reasonable detail the
facts and circumstances alleged to constitute “cause” and thirty (30) days after
such notice such conduct has, or such circumstances have, as the case may be,
not entirely ceased and not been entirely remedied.

 

(d)                              Termination Upon Death or for Disability.  This
Agreement and Executive’s employment hereunder, shall automatically terminate
upon Executive’s death or upon written notice to Executive and certification of
Executive’s disability by a qualified physician or a panel of qualified
physicians if Executive becomes disabled beyond a period of twelve (12) months
and is unable to perform the duties contain in this Agreement.

 

(e)                               Effect of Termination. In the event that this
Agreement and Executive’s employment is terminated for cause pursuant to
paragraph (c) of this Section 13, all obligations of the Company and all duties,
responsibilities and obligations of Executive under this Agreement shall cease
upon the effective date of such termination. Upon such termination, Executive
shall be entitled to receive only the compensation, benefits, and reimbursement
earned by or accrued to Executive under the terms of this Agreement prior to the
date of termination, but shall not be entitled to any further compensation,
benefits, or reimbursement after such date. In the event the Executive or the
Company voluntarily terminates this Agreement pursuant to Sections 13(a) or
13(b), or in the event of the termination of this Agreement upon death or
disability of Executive pursuant to Section 13(d), Executive shall be entitled
to all compensation pursuant to Section 6 for the period through the effective
termination date, provided that in the case of death or disability. Payment may
be made to the Executive’s appointed trustee. Other than as set forth above,
Executive shall not be entitled to any further compensation, benefits, or
reimbursement after the date of his termination. In the event of a merger,
consolidation, sale, or change of control, the Company’s rights hereunder shall
be assigned to the surviving or resulting company, which company shall then
honor this Agreement with Executive.

 

14.                          Governing Law, Jurisdiction and Venue.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Texas without giving effect to any applicable conflicts of law
provisions.

 

15.                          Business Opportunities.  During the Employment Term
Executive agrees to bring to the attention of the Company’s Board of Directors
all written business proposals that come to Executive’s attention and all
business or investment opportunities of whatever nature that are created or
devised by Executive and that relate to areas in which the Company conducts
business and might reasonably be expected to be of benefit or interest to the
Company or any of its subsidiaries.

 

15.                          Executive’s Representations and Warranties.
Executive hereby represents and warrants that he is not under any contractual
obligation to any other company, entity or individual that would prohibit or
impede Executive from performing his duties and responsibilities under this
Agreement and that he is free to enter into and perform the duties and
responsibilities required by this Agreement. Executive hereby agrees to
indemnify and hold the Company and its officers, directors, employees,
shareholders and agents harmless in connection with the

 

4

--------------------------------------------------------------------------------


 

representations and warranties made by Executive in this Section 15.

 

16.                          Notices.  All demands, notices, and other
communications to be given hereunder, if any, shall be in writing and shall be
sufficient for all purposes if personally delivered, sent by facsimile or sent
by United States mail to the address below or such other address or addresses as
such party may hereafter designate in writing to the other party as herein
provided.

 

Company:

Executive:

 

 

Arkanova Energy Corporation
21 Waterway Avenue, Suite 300
The Woodlands, Texas 77380

Garrett Cook
110 Mariah Drive
Weatherford, Texas 76087

 

17.                          Entire Agreement.  This Agreement contains the
entire agreement of the parties and there are no other promises or conditions in
any other agreement, whether oral or written.  This Agreement supersedes any
prior written or oral agreements between the parties. This Agreement may be
modified or amended, if the amendment is made in writing and is signed by both
parties. This Agreement is for the unique personal services of Executive and is
not assignable or delegable, in whole or in part, by Executive. This Agreement
may be assigned or delegated, in whole or in part, by the Company and, in such
case, shall be assumed by and become binding upon the person, firm, company,
corporation or business organization or entity to which this Agreement is
assigned. The headings contained in this Agreement are for reference only and
shall not in any way affect the meaning or interpretation of this Agreement. If
any provision of this Agreement shall be held to be invalid or unenforceable for
any reason, the remaining provisions shall continue to be valid and enforceable.
The failure of either party to enforce any provision of this Agreement shall not
be construed as a waiver or limitation of that party’s right to subsequently
enforce and compel strict compliance with every provision of this Agreement.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument and, in pleading or proving any provision of this Agreement, it
shall not be necessary to produce more than one of such counterparts.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

ARKANOVA ENERGY CORPORATION

 

 

By:

/s/ Pierre Mulacek

 

/s/ Garrett Cook

 

Pierre Mulacek, President

GARRETT COOK

 

5

--------------------------------------------------------------------------------